Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

2.	Amend claim(s) 1, 2, 16, 50-54 as follows:

	Claim 1. A portable computing device holder having an integrated system for support and manipulation of a portable computing device, the portable computing device holder comprising: 
	an elongated handgrip having a top and a bottom, an attachment section located at the top, the elongated handgrip starting at the bottom and extending upward to the top, the handgrip's elongated axis running through the bottom up through the top of the elongated handgrip, the elongated handgrip providing a designated hand grasping surface area located between the bottom of the elongated handgrip and the attachment section; a portable computing device retention assembly including: 
	a support plate; 
	a first retention element, the first retention element designed to engage with and retain an edge of the portable computing device, wherein the first 
	a second retention element, the second retention element designed to engage with and retain an opposite edge of the portable computing device, wherein the second 

	 Amendments Dated: March 24, 2022Reply to Non-Final Office Action dated March 17, 2021wherein at least one of the first retention element and the second retention element are carried by the support plate, wherein at least one of the first retention element and the second retention element is slidably assembled to the support plate, wherein the at least one span biasing element enables movement of at least one of the first retention element and the second retention element relative to each other to provide adjustable spans between them, wherein the adjustable spans accommodate the portable computing device having a dimension in a direction parallel to the adjustable spans, where the dimension of the portable computing device parallel to the adjustable spans is only limited between a minimum span of the adjustable spans when the sliding assembly is adjusted into a minimum dimension and a maximum span of the adjustable spans when the sliding assembly is adjusted into a maximum dimension, wherein when the user grips the designated hand grasping surface area vertically, the portable computing device retention assembly enables a screen of the portable computing device to face the user, wherein the portable computing device retention assembly is configured to be attached to the attachment section of the elongated handgrip and, the bottom of the elongated handgrip having a point, the point being the furthest structural point of the portable computing device holder from the portable computing device retention assembly.
	Claim 2. The portable computing device holder as recited in claim 1, further comprising an articulating mechanism assembly, the articulating 
(a) the retention assembly rotates about an axis that is parallel to a plane defined by a screen of the portable computing device retained by the retention assembly; 

(c) the retention assembly rotates about an axis that joins a plane defined by two axes of the elongated handgrip at an acute angle.
	Claim 16. An articulating handle assembly, comprising: 
	an elongated handgrip having a top and a bottom, an attachment section located at the top, the elongated handgrip starting at the bottom and shaped upward to the top, the handgrip's elongated axis running through the bottom and up passed the top of the elongated handgrip, the elongated handgrip providing a designated grasping area located between the bottom of the elongated handgrip and the attachment section, 
 	a portable computing device retention assembly comprising a first portable computing device gripping element, and a second portable computing device gripping element, 
	the second portable computing device gripping element being spatially arranged respective to the first portable computing device gripping element, 
	the first portable computing device gripping element and the second portable computing 8Application No. 16/006,772device gripping element being moveable respective to one another by a sliding interface; 
	an articulating mechanism configured to be attached to the elongated handgrip and configured to be attached to the portable computing device retention assembly, wherein the articulating mechanism enables a motion to be performed by the portable computing device retention assembly elongated handgrip, 
	wherein the portable computing device retention assembly enables retention of [[the]]a portable computing device, wherein the portable computing device can be any suitable portable computing device, each of any suitable portable computing device having different dimensions in each of a first dimension and a second dimension, wherein the portable computing device gripping elements enable the first dimension of the portable computing device to be unlimited and the second dimension is limited by dimensions between the first portable computing device gripping element and the second portable computing device gripping element in a minimum, collapsed configuration and a maximum, expanded configuration, and the bottom of the elongated handgrip having a point, the point being the furthest structural point of the articulating handle assembly from a point on the portable computing device retention assembly.
	Claim 50. A handheld computing device having an integrated system for support and use of a portable computing device while capturing images using one or two hands of a user, 
	the handheld computing device comprising: a handle assembly, the handle assembly having an unobstructed handgrip portion designed to be grasped with at least one hand of the user while operating the handheld computing device; 
	a user interface carried by the handle assembly, the user interface configured to send signals to an image capturing device, 
	12Application No. 16/006,772an electrical switch located on the handle assembly in a location allowing the user to grasp the handgrip portion and simultaneously activate the electrical switch with one hand of the user; 
	a portable computing device retention assembly including a sliding interface, 
	an articulating mechanism designed to assemble the portable computing device retention assembly and the handle assembly to one another; 
	the articulating mechanism enabling the portable computing device to rotate relative to the switch when the portable computing device is retained by the portable computing device retention assembly; 
	the articulating mechanism enabling the image capturing device to rotate on an axis that is perpendicular to a display screen of the image capturing device when the portable computing device is the image capturing device; and, 
	[[the]]a switch controlling an electrical device, the electrical device used to assist the user with capturing images.	
	Claim 51. [[A]]The handheld computing device as recited in Claim 50 wherein, the handheld computing device is collapsible by way of a rotational motion performed by the handle assembly relative to the portable computing device retention assembly.
	Claim 52. [[A]The handheld computing device as recited in Claim 50 wherein,  Reply to Non-Final Office Action dated March 17, 2021the  portable computing device retention assembly enables positional adjustment of the image capturing device.  
	Claim 53. [[A]]The handheld computing device as recited in Claim 50, wherein, 	the articulating mechanism is an element of an articulating mechanism assembly that enables the camera to move in at least two different rotational motions respective to the handle assembly, the articulating mechanism assembly comprising:
	(a) a first articulating mechanism joint enabling the first rotational motion, and 
	(b) a second articulating mechanism joint enabling the second rotational motion.  
	Claim 54. [[A]]The A handheld computing device as recited in Claim 50, wherein, the integrated system is configured to communicate with at least three of the following: a) a wired interface, 
b) a touch panel input device, 
c) a camera, 

d) at least one host element of the articulating handle assembly, 14Application No. 16/006,772 Amendments Dated: March 24, 2022 Reply to Non-Final Office Action dated March 17, 2021 
e) at least one element of a peripheral device, 
f) a Universal Serial Bus (USB), 
g) a memory bank, 
h) at least one interfacing element, 
i) a device with internet connection, 
j) a device enabling a user to view video, 
k) an interface that enables data communication between devices, 
l) a portable computing device, and 
m) a light emitting device.

Allowable Subject Matter

3.	Claims 1, 2, 9, 12, 14, 16, 26-28, 30-33, 46-56 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the module as respectively recited in independent claims 1, 16 & 50 and at least in part, because independent claim 1 recites the limitations: “A portable computing device holder having an integrated system for support and manipulation of a portable computing device, the portable computing device holder comprising: an elongated handgrip having a top and a bottom, an attachment section located at the top, the elongated handgrip starting at the bottom and extending upward to the top, the handgrip's elongated axis running through the bottom up through the top of the elongated handgrip, the elongated handgrip providing a designated hand grasping surface area located between the bottom of the elongated handgrip and the attachment section; a portable computing device retention assembly including: a support plate;… wherein when the user grips the designated hand grasping surface area vertically, the portable computing device retention assembly enables a screen of the portable computing device to face the user, wherein the portable computing device retention assembly is configured to be attached to the attachment section of the elongated handgrip and, the bottom of the elongated handgrip having a point, the point being the furthest structural point of the portable computing device holder from the portable computing device retention assembly.”,
	Independent claim 16 recites the limitation: “An articulating handle assembly, comprising: an elongated handgrip having a top and a bottom, an attachment section located at the top, the elongated handgrip starting at the bottom and shaped upward to the top, the handgrip's elongated axis running through the bottom and up passed the top of the elongated handgrip, the elongated handgrip providing a designated grasping area located between the bottom of the elongated handgrip and the attachment section, 
… an articulating mechanism configured to be attached to the elongated handgrip and configured to be attached to the portable computing device retention assembly, wherein the articulating mechanism enables a motion to be performed by the portable computing device retention assembly elongated handgrip,… and the bottom of the elongated handgrip having a point, the point being the furthest structural point of the articulating handle assembly from a point on the portable computing device retention assembly.
”, and
	Independent claim 50 recites the limitation: “A handheld computing device having an integrated system for support and use of a portable computing device while capturing images using one or two hands of a user, the handheld computing device comprising: a handle assembly, the handle assembly having an unobstructed handgrip portion designed to be grasped with at least one hand of the user while operating the handheld computing device; a user interface carried by the handle assembly, the user interface configured to send signals to an image capturing device, 12Application No. 16/006,772an electrical switch located on the handle assembly in a location allowing the user to grasp the handgrip portion and simultaneously activate the electrical switch with one hand of the user;… the articulating mechanism enabling the image capturing device to rotate on an axis that is perpendicular to a display screen of the image capturing device when the portable computing device is the image capturing device; and, a switch controlling an electrical device, the electrical device used to assist the user with capturing images.”.
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 16 & 50 are believed to render said claim(s) and all claims depending therefrom (claims 2, 9, 12, 14, 26-28, 30-33, 16-49, 51-56) allowable over the prior art references of record, taken alone or in combination. 
4.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835